ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-044, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, AVROHOM BECKER of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months based on discipline imposed in New York for conduct that reflects adversely on respondent’s honesty, trustworthiness or fitness as a lawyer and that would constitute violation of RPC 8.4(c), (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having determined that the effective date of the suspension should be the date on which respondent’s New York suspension from practice commenced;
And good cause appearing;
It is ORDERED that AVROHOM BECKER is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to November 10, 2005; and it is further
ORDERED that AVROHOM BECKER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *678.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.